DETAILED ACTION
	This action is in response to Applicant’s Request for Continued Examination ("Response”) received on May 24, 2022 in response to the Office Action dated March 29, 2022. This action is made Non-Final.
Claims 1-19 are pending in the case. 
Claims 1, 10, and 11 are independent claims.
Claims 1-19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1-3, 6, 7, 9-14, 16, and 19, and submitted arguments against the prior art in the Office Action dated March 29, 2022.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., US Patent Application Publication no. US 2016/0366169 (“Song”), in view of Dupont et al., US Patent Application Publication no. US 2012/0137367 (“Dupont”), and further in view of Doyle, US Patent Application Publication no. US 2020/0125928 (“Doyle”).
Claim 1:
	Song teaches or suggests a method for detecting anomalies in mission-critical environments using word representation learning, comprising:
	parsing at least one received data set into a text structure (see Fig. 2, 3; para. 0030 - receive the incoming traffic, which can include one or more network data packets, data frames, one or more files that contain various types of data (e.g., text. stream of data in bytes or a stream of various other suitable symbols or tokens in one or more communication sessions; para. 0045 - where the argument strings ( e.g., "vall=foo&val2=bar'') are extracted from the communication protocol message; para. 0046 - extract the argument string, the variable names from the argument string, the input values from the argument string, and/or the structure of the argument string  para. 0048 - determining the content and the structure associated with an argument string; the knowledge of the communication protocol message and its structure can be used to determine, parse, extract, and/or isolate relevant portions of data from argument strings of any suitable protocol; para. 0049 - normalizing the training dataset can be done to, for example, reduce features within the data that are not useful.);
	isolating a protocol language of the at least one received data set, wherein the protocol language is a standardized pattern for communication over at least one communication protocol (see Fig. 2, 3; para. 0010 – dataset of normal communication protocol messages; para. 0011 - protocol messages and learns to recognize legitimate web layer script input; para. 0021 - based on the deviation of the newly received request from the probabilistic model of normal requests; para. 0035 - protocols can be used by computers or any other suitable digital processing devices to exchange data; para. 0036 - the execution context of the target; para. 0048 - the knowledge of the communication
protocol message and its structure can be used to determine, parse, extract, and/or isolate relevant portions of data from argument strings of any suitable protocol. probabilistic model described herein can be selected based on the protocol and its associated structure.);
	generating at least one document, in the protocol language, from contents of the at least one received dataset, wherein the at least one document includes at least one parsed text structure (see para. 0048 - the knowledge of the communication protocol message and its structure can be used to determine, parse, extract, and/or isolate relevant portions of data from argument strings of any suitable protocol. probabilistic model described herein can be selected based on the protocol and its associated structure; para. 0049 - argument strings in the training dataset can be processed prior to being used to train the probabilistic model. normalizing the training dataset can be done to, for example, reduce features within the data that are not useful; para. 0051 - argument strings in the training dataset of legitimate data.);
	detecting, in light of the protocol language isolated, insights in the at least one document, wherein the insights are detected in at least one representation having at least one dimension, and wherein the at least one representation is mapped to at least one learned hyperspace (see Fig. 1A, 1B; para. 0044 -  learning models customized for the protected server or servers, where training datasets of known legitimate data associated with the protected server or servers are available; para. para. 0045 - generating and training a probabilistic model, such as one or more Markov chain models; 0051 - probabilistic model is trained using the argument strings in the training dataset of legitimate data. This probabilistic model is composed as a mixture of the aforementioned Markov chain structures. As communication protocol messages, such as HTTP requests, are generally structured by placing variable name (e.g., vall) followed by an input value (e.g., foo) with each pair of variable name and input structure placed from left to right, a Markov chain structure can be used as a string model that can recognizes the distribution of content and structure present within script input strings; para. 0066 - "vall =AAA&val2=" was provided in the training dataset but "vall =BBB&val2" was not included in the training dataset, the latter argument string would be deemed anomalous; para. 0067 - detector recognizes that the substrings "vall =" and "val2=" are in the correct positions with respect to each other para. 0068 - Markov chain, on the other hand, leverages the structure of communication protocol messages; Claim 2 - probabilistic model uses at least one Markov chain specified by one or more parameters to determine a probability that the argument string is anomalous based on n-grams in the argument string.);
	extracting rules from the insights (see para. 0051 - probabilistic model is trained using the argument strings in the training dataset of legitimate data. This probabilistic model is composed as a mixture of the aforementioned Markov chain structures. As communication protocol messages, such as HTTP requests, are generally structured by placing variable name (e.g., vall) followed by an input value (e.g., foo) with each pair of variable name and input structure placed from left to right, a Markov chain structure can be used as a string model that can recognizes the distribution of content and structure present within script input strings; para. 0062 - detector can determine whether the substrings "foo" and "vall" from the request 4000 in FIG. 4 are valid, whether their order is valid (i.e., the substring "foo" following the substring "vall "), and/or whether "val2" should follow these substringsCapturing this structure infers that "foo" is an argument for the variable "vall." If "vall" is followed by another sequence of unrecognized characters, the detector would consider the communication protocol message to be anomalous; para. 0066 - "vall =AAA&val2=" was provided in the training dataset but "vall =BBB&val2" was not included in the training dataset, the latter argument string would be deemed anomalous.);
	detecting anomalies by applying the rules on patterns for the communication over at least one communication protocol (see para. 0048 - the knowledge of the communication protocol message and its structure can be used to determine, parse, extract, and/or isolate relevant portions of data from argument strings of any suitable protocol. probabilistic model described herein can be selected based on the protocol and its associated structure; para. 0062 - detector can determine whether the substrings "foo" and "vall" from the request 4000 in FIG. 4 are valid, whether their order is valid (i.e., the substring "foo" following the substring "vall "), and/or whether "val2" should follow these substringsCapturing this structure infers that "foo" is an argument for the variable "vall." If "vall" is followed by another sequence of unrecognized characters, the detector would consider the communication protocol message to be anomalous; Claim 2 - applying a probabilistic model to the received communication protocol message to determine whether the communication protocol message is anomalous based on determining that at least one n-gram in the communication protocol message is anomalous.).
	Song fails to explicitly disclose referencing a unique identifier.
	Dupont teaches or suggests referencing a unique identifier; and mapped to at least one learned hyperspace (see para. 0324-0336 - A unique identifier is synthesized for every event [100], calculated as described in U.S. Pat. No. 7,143,091. Examples of events [100] considered by the periodic patterns. association between a type of event [100] and the right type of time stamps; para. 0411 - its identifier and time stamp within a compressed representation of the periodic patterns [126] the event; para. 0513 - use of a hypergraph data structure, which greatly increases expressivity over a conventional graph, as edges [115.20] can now be incident on any number of vertices [115.21] or other edges
[115.20]. Using this model, a much greater variety of structures can be represented in the hypergraph; para. 0591 - Mapping Data Sources to the Hypergraph; para. 0599 – a rich, high dimensional model of behavior which allows for even relatively small, subtle changes in behavior to be trapped; para. 1399 - only its identifier and time stamp within a compressed representation of the periodic patterns [126] the event.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Song, to include referencing a unique identifier; and mapped to at least one learned hyperspace for the purpose of efficiently associating data objects and enriching data structures, as taught by Dupont (0411 and 0513).
Doyle further teaches or suggests using a trained word representation learning model (see para. 0007 - a machine learning model to be trained based on the training set of n-grams, wherein the machine learning model, when trained, is configured to classify natural language text as offensive or non-offensive; para. 0020 - blocking offensive outputs, or some embodiments may be jointly optimized with the natural language generation model to cause the natural language generation model to be less likely to output offensive text; para. 0030 - may obtain strean1s of content (e.g., social media feeds) as an input to identify current topics, keywords, or phrases that are determined to be sensitive. data may then be used as an input for the machine learning model to be trained to classify inputs as offensive or non-offensive; para. 0032 - obtaining a training set of n-grams. The training set of n-grams may include one or more n-grams, each having been labeled as offensive. then-grams may correspond to a single word, a series of words, a sentence, a plurality of sentences, a paragraph, or a document including multiple paragraphs, with n-indicating the number of sequential tokens; para. 0036 - cause the machine learning model to be trained, where the machine learning model, when trained, may be configured to classify inputs (e.g., input text) as offensive or non-offensive; para. 0047 - n-gram extraction system 130 may be configured to obtain, or otherwise cause, a plurality of text-strings to be provided and stored within text database.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Song, to include using a trained word representation learning model for the purpose of efficiently classifying further text input, improving a systems ability to detect offensive or risky text that the system may end up using, as taught by Doyle (0005, 0007, and 0020).


Claim(s) 10 and 11:
Claim(s) 10 and 11 correspond to Claim 1, and thus, Song, Dupont, and Doyle teach or suggest the limitations of claim(s) 10 and 11 as well.

Claim 2:
	Song further teaches or suggests wherein isolating the protocol language of the at least one received data set and generating the at least one document from the contents of the at least one received data set occur substantially simultaneously (see Fig. 2, 3; para. 0010 – dataset of normal communication protocol messages; para. 0011 - protocol messages and learns to recognize legitimate web layer script input; para. 0021 - based on the deviation of the newly received request from the probabilistic model of normal requests; para. 0035 - protocols can be used by computers or any other suitable digital processing devices to exchange data; para. 0036 - the execution context of the target; para. 0048 - the knowledge of the communication protocol message and its structure can be used to determine, parse, extract, and/or isolate relevant portions of data from argument strings of any suitable protocol. probabilistic model described herein can be selected based on the protocol and its associated structure.).
Claim(s) 12:
Claim(s) 12 correspond to Claim 2, and thus, Song, Dupont, and Doyle teach or suggest the limitations of claim(s) 12 as well.

Claim 3:
	Song further teaches or suggests wherein detecting insights in the at least one document further comprises: applying a natural language processing (NLP) technique to the at least one document (see para. 0049 - the argument strings in the training dataset can be processed prior to being used. Sanitizing and normalizing the training dataset can be done to, for example, reduce features within the data that are not useful (e.g., attack traffic) or to improve the signal-to-noise ratio. In one example, each string in the training dataset can be un-escaped, where encoded strings can be decoded (e.g., using an unescape ( ) function). In other examples, the training dataset can be normalized by removing white space and numbers and/or ensuring that each character is in lower case; para. 0051 - probabilistic model is trained using the argument strings in the training dataset of legitimate data. Communication protocol messages, such as HTTP requests, are generally structured by placing variable name (e.g., vall) followed by an input value (e.g., foo) with each pair of variable name and input structure placed from left to right, a Markov chain structure can be used as a string model that can recognizes the distribution of content and structure present within script input strings.).
Claim(s) 13:
Claim(s) 13 correspond to Claim 3, and thus, Song, Dupont, and Doyle teach or suggest the limitations of claim(s) 13 as well.

Claim 4:
	Song and Dupont teach or suggest wherein the at least one representation includes a vector representation of at least one information element (see Song para. 0047 - the layout or structure is determined. For example, script argument strings within HTTP requests are structured by placing variable name and their respective arguments in pairs; See Dupont para. 1027 - Anomalies by deviation [805] can be detected on any type of feature [2900] associated to events; para. 1029 – vector features are the multidimensional; para. 1321 – groups [225] are computed by associating with each actor [220] a vector with one entry per topic [144] specifying the level of negative sentiment this actor [220] expresses with regard to this topic [144]. These vectors are clustered together using standard clustering techniques or using the continuous clustering component [ 412] that is part of this invention. Each cluster represents an affinity set of actors.).
Claim(s) 14:
Claim(s) 14 correspond to Claim 4, and thus, Song, Dupont, and Doyle teach or suggest the limitations of claim(s) 14 as well.

Claim 5:
	Song further teaches or suggests wherein the at least one received data set includes any one of: machine-to-machine communications and application programming interface (API) communications (see Fig. 1A, 1B; para. 0028 – computer 1060 to inject web layer code injection attacks into the communication protocol messages sent by one of the client computers; para. 0029 - monitor communication protocol messages and/or any other suitable network traffic from both local and remote hosts; para. 0035 - Various protocols can be used by computers or any other suitable digital processing devices to exchange data; para. 0036 - manipulate the execution flow of web applications.).
Claim(s) 15:
Claim(s) 15 correspond to Claim 5, and thus, Song, Dupont, and Doyle teach or suggest the limitations of claim(s) 15 as well.

Claim 6:
	Song and Dupont further teach or suggests parsing the at least one received data set as any one of: sentences, words information elements, data units, and parsing procedures or sequences involving data packets or messages as paragraphs, wherein paragraphs contain sentences and sentences contain words (see Song para. 0030 - Detector 1030 can receive the incoming traffic, which can include one or more network data packets, data frames, one or more files that contain various types of data (e.g., text. can then analyze the incoming traffic and determine whether one or more of the communication protocol messages or a piece of the incoming traffic is legitimate or anomalous; para. 0046 - extract the argument string, the variable names from the argument string, the input values from the argument string, and/or the structure of the argument string; para. 0048 - the knowledge of the communication protocol message and its structure can be used to determine, parse, extract, and/or isolate relevant portions of data from argument strings of any suitable protocol; see Dupont para. 0183 - textblock detection component [ 470] automatically identifies maximum contiguous sequences of sentences or sentence fragments which can likely be attributed to a single author. Once these textblock patterns [124] have been detected, any item [122] that contains that textblock or a significant portion of it is flagged by the system as a textblock hit [130], which allows the system to assess how information is exchanged or disseminated by specific actors; para. 0758 - Textblocks consist of the maximum contiguous sequence of sentences or sentence fragments which can be attributed to a single author. In certain cases, especially emails, a different author may interpose responses in the midst of a textblock. However, the textblock retains its core identity for as long as it remains recognizable.).
Claim(s) 16:
Claim(s) 16 correspond to Claim 6, and thus, Song, Dupont, and Doyle teach or suggest the limitations of claim(s) 16 as well.

Claim 7:
	Song further teaches or suggests wherein isolating the language of the at least one received dataset further comprises: identifying pre-defined messages, procedures, and sessions for a protocol (see Song Fig. 2, 3; para. 0010 – dataset of normal communication protocol messages; para. 0011 - protocol messages and learns to recognize legitimate web layer script input; para. 0021 - based on the deviation of the newly received request from the probabilistic model of normal requests; para. 0022 -  sensor can be provided that dynamically assembles packets to reconstruct communication protocol messages and learns to recognize legitimate web layer script input; para. 0030 – Detector can receive  para. 0035 - protocols can be used by computers or any other suitable digital processing devices to exchange data; para. 0036 - the execution context of the target; para. 0048 - the knowledge of the communication a stream of data in bytes or a stream of various other suitable symbols or tokens in one or more communication sessions protocol message and its structure can be used to determine, parse, extract, and/or isolate relevant portions of data from argument strings of any suitable protocol. probabilistic model described herein can be selected based on the protocol and its associated structure.).
Claim(s) 17:
Claim(s) 17 correspond to Claim 7, and thus, Song, Dupont, and Doyle teach or suggest the limitations of claim(s) 17 as well.

Claim 8:
	Dupont further teaches or suggests wherein generating the at least one document further comprises: identifying unique identifiers in the at least one received data set; and creating separate documents containing records relating to each identified unique identifier (see para. 0183 - textblock detection component [ 470] automatically identifies maximum contiguous sequences of sentences or sentence fragments which can likely be attributed to a single author. Once these textblock patterns [124] have been detected, any item [122] that contains that textblock or a significant portion of it is flagged by the system as a textblock hit [130], which allows the system to assess how information is exchanged or disseminated by specific actors; para. 0324-0336 - A unique identifier is synthesized for every event [100], calculated as described in U.S. Pat. No. 7,143,091. Examples of events [100] considered by the periodic patterns. association between a type of event [100] and the right type of time stamps; para. 0411 - its identifier and time stamp within a compressed representation of the periodic patterns [126] the event; para. 0758 - Textblocks consist of the maximum contiguous sequence of sentences or sentence fragments which can be attributed to a single author. In certain cases, especially emails, a different author may interpose responses in the midst of a textblock. However, the textblock retains its core identity for as long as it remains recognizable.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Song, to include wherein generating the at least one document further comprises: identifying unique identifiers in the at least one received data set; and creating separate documents containing records relating to each identified unique identifier for the purpose of efficiently associating data objects and enriching data structures, as taught by Dupont (0411 and 0513).
Claim(s) 18:
Claim(s) 18 correspond to Claim 8, and thus, Song, Dupont, and Doyle teach or suggest the limitations of claim(s) 18 as well.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Dupont, in view of Doyle, and further in view of Xue et al., US Patent Application Publication no. US 2014/0298460 (“Xue”).
Claim 9:
	As indicated above, Song and Dupont teach or suggest learned hyperspace as a depiction of the at least one representation. 
	Song appears to fail to explicitly disclose and wherein semantic similarity between the at least one representation is determined by proximity within a hyperspace.
Xue teaches or suggests wherein the at least one learned hyperspace is a depiction of the at least one representation, and wherein semantic similarity between the at least one representation is determined by proximity within the at least one learned hyperspace (see Fig. 5; para. 0040 - feature extraction module 216 may then extract features associated with each training URL, as further discussed herein. In various embodiments, the extracted features are selective lexical features; para. 0042 - maps an input vector associated with extracted features into a high dimension hyperspace so that similarities between samples can be determined; para. 0045 - an edit distance between a deceptive brand name string and a real brand name string; para. 0047 - example, B={b1, b2 , ..• , bn} is a set of brand names known to be authentic and associated with resources (e.g., web site, group of web pages, etc.) configured by a legitimate entity; para. 0047 – name edit distance between S and an individual brand name b; may be defined as a minimum edit distance between the set of substrings; para. 0071 - feature extraction module 216 extracts features associated with the unknown URL 230 (or a redirected URL). In various embodiments, the feature extraction module 216 may extract one or more lexical features.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Song, to include wherein the at least one learned hyperspace is a depiction of the at least one representation, and wherein semantic similarity between the at least one representation is determined by proximity within the at least one learned hyperspace for the purpose of efficiently determining similarity using determined spaces and text distances, as taught by Xue (0042 and 0074).
Claim(s) 19:
Claim(s) 19 correspond to Claim 9, and thus, Song, Dupont, Doyle and Xue teach or suggest the limitations of claim(s) 19 as well.

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176